Judgment reversed on the law and facts, without costs of this appeal to either party and complaint dismissed, without costs. Memorandum: The infant plaintiff, age six and one-half years, was injured when struck by a boy on a bicycle while she was in a public park with other children attending a summer day camp operated by defendant. There is no proof of any causal relation between the camp counselor’s alleged momentary inattentiveness and the accident itself. The sole proximate cause of the accident was the act of the boy on the bicycle, who was' not a member of the day camp group, which act could not reasonably have been foreseen by the counselors employed by defendant to supervise the children (see Ohman v. Board of Educ. of City of N. Y., 300 N. Y. 306). All concur. (Appeal from a judgment for plaintiff in a negligence action.) Present —Taylor, P. J., Vaughan, Kimball, Piper and Wheeler, JJ.